Citation Nr: 1534518	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sciatica, claimed as leg/ankle pain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1958 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  Jurisdiction was subsequently transferred back to the RO in San Diego, California.

The Veteran requested a hearing, but withdrew his request in August 2013.

This matter was remanded by the Board in February 2014 and October 2014 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must be remanded so as to ensure substantial compliance with the Board's prior remand directives.

The Board's October 2014 remand directed that the physician providing a nexus opinion include a complete explanation and rationale for the opinions offered.  The Board finds that the rationale provided in the May 2015 VA opinion is not sufficient to allow the Board to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental VA medical opinion as to the Veteran's sciatica.  The claims file and a copy of this remand must be made available to and reviewed by the clinician in conjunction with the opinion.  The opinion must indicate that this has been accomplished.

The clinician should identify the etiology of the Veteran's sciatica.  The clinician should then render an opinion as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's sciatica had its clinical onset during active service or is related to any in-service disease, event, or injury, to include wear and tear that occurred playing contact sports in the military.  

In providing this opinion, the clinician must specifically consider and address the Veteran's lay statements, as well as those of his spouse, as evidence, in addition to the medical evidence of record.

The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




